DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 was considered by the examiner.
Drawings
The drawings received on 10/12/2021 have been accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,152,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations presented in claims 2-21 of the instant application are present in claims 1-25 of U.S. Patent No. 11,152,039.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. [US 10,127,955].
Claim 2, Xiao et al. disclose the method, comprising: receiving, at a memory device comprising a first subarray and a second subarray [Fig. 5B, Col. 11, lines 40-53], a single access command [Fig. 1A, 100]; coupling, based at least in part on receiving the single access command, a first sense component with a first input/output (I/O) line and a second sense component with a second I/O line [Claim 5, coupling shown Fig 6]; and transmitting data for the first subarray based at least in part on coupling the first sense component with the first I/O line and the second sense component with the second I/O line [Col. 9, lines 45-51].
Claim 3, Xiao et al. discloses the method of claim 2, further comprising: receiving the data for the first subarray based at least in part on coupling the first sense component with the first I/O line and the second sense component with the second I/O line [Col. 9, lines 45-51].
Claim 4, Xiao et al. discloses the method of claim 2, further comprising: activating, based at least in part on receiving the single access command, the first sense component and the second sense component [Abstract, Activation of latches, Fig. 6, elements 60 and 62].
Claim 5, Xiao et al. discloses the method of claim 4, further comprising: activating a first driver coupled with the first I/O line based at least in part on activating the second sense component, wherein coupling the first sense component with the first I/O line is based at least in part on activating the first driver [Col. 12, lines 27-43].
Claim 6, Xiao et al. discloses the method of claim 4, further comprising: activating a second driver coupled with the second I/O line based at least in part on activating the first sense component, wherein coupling the second sense component with the second I/O line is based at least in part on activating the second driver [Col. 12, lines 27-43].
Claims 9-15 are rejected using the same rationale as Claims 2-6 wherein drivers are shown as coupled via a latch that when active acts as a shunt [see Fig. 6].  
Claims 16-21 are rejected using the same rationale as Claims 2-6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. [US 10,127,955] in view of Brox et al. [US 2006/0158954].
Claim 7, Xiao et al. discloses the method of claim 6 wherein drivers are shown as coupled via a latch that when active acts as a shunt [see Fig. 6]. Xiao et al. does not teach but Brox et al. discloses deactivating a third driver coupled with the second driver via a shunt based at least in part on activating the second driver [Par. 0008-0012]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed for modify the invention of Xiao et al. to include deactivation of memory device components when appropriate as disclosed by Brox et al. since doing so achieves high data read or write rates [par. 0008].
Claim 8, Xiao et al. discloses the method of claim 7, further comprising: exchanging data between the second sense component and the second I/O line based at least in part on activating the second driver and deactivating the third driver [par. 0008-0012].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133